—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated July 27, 1992 (People v Angel, 185 AD2d 356), affirming a judgment of the Supreme Court, Kings County, rendered August 16, 1989, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Sullivan, Balletta and Pizzuto, JJ., concur.